DETAILED ACTION

A response was received on 07 February 2022.  By this response, Claims 1, 2, 6, and 14 have been amended.  New Claims 25-27 have been added.  No claims have been canceled.  Claims 1-8, 14-16, and 25-27 are currently pending in the present application.

Response to Amendment

It is noted that Applicant has stated that substitute figures were submitted in marked-up and clean forms (page 3 of the present response); however, only the clean form of the replacement drawing sheets have been received.  Because only clean replacement sheets are required by 37 CFR 1.121(d), this is considered to comply with this requirement, but is generally ambiguous.  If Applicant desires to submit annotated drawing sheets, they may be submitted with the next response.
The substitute specification filed 07 February 2022 does not clearly comply with the provisions of 37 CFR 1.121(b)(3) and 1.125.  In particular, the substitute specification does not clearly comply with the requirement of 37 CFR 1.125(c) that the text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot easily be perceived, noting that double brackets may also be used to show deletion of five or fewer consecutive characters.  Several paragraphs appear to include text (e.g. certain single characters, such as single letters “e”, “s”, “a”, or “A”; punctuation marks; or numerals such as “4”) which may be intended to be marked with strikethrough (see at least paragraphs 0001, 0028, 0029, 0032, 0034, 0037, and 0043).  However, in the font used, it is difficult to discern whether such text is, in fact, marked with strikethrough for deletion.  Applicant is hereby required to resubmit the substitute specification in compliance with 37 CFR 1.125, indicating all of the current amendments, along with other informalities which have not been clearly addressed as detailed below.

Response to Arguments

Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification, Applicant asserts that “the term ‘aircrafts’ is correct in its plural phrasing” (page 8 of the present response).  However, numerous dictionaries explicitly state that the plural of “aircraft” is also “aircraft” (see, for example, the Merriam-Webster Dictionary, the American Heritage Dictionary of the English Language, the Cambridge Advanced Learner’s Dictionary and Thesaurus, and Collins English Dictionary).
Regarding the objection to the specification and the rejection of Claims 1-8 and 14-16 under 35 U.S.C. 112(b) as indefinite, with respect to the term “public certificate”, Applicant argues that the specification “is clear as to its use of public certificate rather than ‘public key certificate’” and that the term “is well-defined in both the claims and the specification… as referring to digital certificates” (page 9 of the present response, citing paragraphs 0057, 0029, and 0015 of the substitute specification).  However, while “digital certificate” is a well-known term of art synonymous with a “public key certificate”, the term “public certificate” is not a clear term of art and has not been explicitly defined in the present specification.  The term “public certificate” should be replaced by either “public key certificate” or “digital certificate” throughout the claims and specification. 
Regarding the rejection of Claims 1-8 and 14-16 under 35 U.S.C. 103 as unpatentable over Harnish et al, US Patent 8165930, in view of Murao et al, US Patent 8819441, Applicant generally argues that the cited rationale to combine Harnish and Murao only refers to the disclosure of Murao and fails to account for the disclosure of Harnish (pages 10-11 of the present response).  However, there is no requirement that motivation come from all references cited.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art that some advantage or expected beneficial result would have been produced by their combination.  See MPEP § 2144 II.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP § 2144 I.  A motivation to combine may be found explicitly or implicitly in the interrelated teachings of multiple patents or any need or problem known at the time of invention and addressed by the patent.  See MPEP § 2143.01.  Because the motivation to combine the references is drawn expressly from the Murao reference, this meets the requirements of MPEP § 2143 and 2144.
Applicant further asserts that the combination is improperly based on hindsight “in view of Applicant’s original specification and substitute specification” (page 11 of the present response).  First, it is impossible for the combination of references set forth in the previous Office action to have been based on the substitute specification because that document had not been submitted to the Office at the time of drafting the previous Office action.  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant asserts that Harnish discloses generation of signature data and that there is no reason to add the signature generation of Murao into Harnish because it would represent unnecessary extra work performed with no apparent reason (page 12 of the present response, citing Harnish, Abstract; column 2, lines 13-30; and column 23, lines 20-26, and Murao, Abstract; column 4, lines 20-39; column 5, lines 36-54; column 8, lines 62-67; and column 9, lines 21-26).  However, this misapprehends the combination set forth in the prior rejection, which indicated that it would be obvious to incorporate the CRL and time stamp authority taught by Murao into the apparatus of Harnish, rather than merely adding additional signature generation (see Murao, column 14, lines 12-21 and 54-65, and column 13, lines 20-40, as previously cited).  The use of a CRL and a time stamp authority as taught by Murao provides additional validation mechanisms beyond the certificate validation taught by Harnish, which is silent as to these features, and therefore, Murao would add additional features which would provide a motivation to combine these features, namely of allowing long-term signature data to be validated (see Murao, column 7, lines 11-46, as previously cited).
Therefore, for the reasons detailed above, the Examiner maintains the objections and rejections as set forth below.

Drawings

The objections to the drawings for failure to comply with 37 CFR 1.84(p)(4) and (5) are withdrawn in light of the amended drawings and the proposed amendments to the specification.

Specification

As noted above, the substitute specification filed 07 February 2022 does not clearly comply with the provisions of 37 CFR 1.121(b)(3) and 1.125.  Applicant is required to resubmit the substitute specification in compliance with 37 CFR 1.125, indicating all of the current amendments, along with other informalities which have not been clearly addressed as detailed above.  The objection to the specification for informalities is NOT withdrawn because the substitute specification has not been entered, and because the proposed amendments have raised new issues as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0001, line 1, “aircrafts” should read “aircraft”.  In paragraph 0001, line 4, it appears that “is has not” should read “it has not”.  In paragraph 0006, lines 1-2, and throughout the specification, it appears that a “public certificate” may be intended to refer to a public key certificate.  On page 2, line 2 (in paragraph 0006), “a OCSP response” should read “an OCSP response”.  In paragraph 0010, line 1, it appears that “the” should be inserted after “compressing”.  In paragraph 0028, line 2, the phrase “a long-term file validity” is grammatically unclear, because validity is an uncountable noun and does not take the indefinite article.  It appears that this may be intended to refer to read “long-term file validity information” or similar.  In paragraph 0029, line 6, the phrase “a list of list of” appears to be redundant, and “has been revoked” should read “have been revoked” for agreement with the plural subject.  In paragraph 0032, line 6, it appears that the references to “902.11, 902.16, 902.20” may be intended to refer to IEEE Standards 802.11, 802.16, and 802.20.  In paragraph 0034, line 9, it appears that the reference to “memory 204” should instead use reference numeral 201 for consistency.  In paragraph 0035, line 10, it appears that a comma should be inserted between “signals” and “applications”.  In paragraph 0038, line 13, a space should be inserted between “110” and “may”.  In paragraph 0043, line 9, it appears that the reference to “memory 304” should instead use reference numeral 301 for consistency.  In paragraph 0044, line 10, it appears that a comma should be inserted between “signals” and “applications”.  In paragraph 0055, line 3, it is not clear what the subject of the verb “transmits” is intended to be, and the phrase “and the crate generator system 110 transmits” as in the substitute specification is not grammatically clear .  In paragraph 0061, line 2, it appears that “from” should be inserted after “time stamp response”.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 14 has been amended to recite “the non-transitory computer-readable storage medium comprising at least a processor”.  There appears to be no mention in the specification that such a medium includes a processor.  Therefore, there is not proper antecedent basis for the claimed subject matter in the specification.  For further detail, see below with reference to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objection to Claim 6 for informalities is withdrawn in light of the amendments to the claim.  The objection to Claim 14 is NOT withdrawn, because the amendments have raised new issues, as detailed below.
Claim 14 is objected to because of the following informalities:  
In Claim 14, line 10, the parentheses before and after “(CRL)” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-8 and 14-16 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.

The following is a quotation of U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 14 has been amended to recite “the non-transitory computer-readable storage medium comprising at least a processor”.  The descriptions in the specification of a computer readable storage medium generally describe memory, discs, or similar embodiments of such a storage medium (see, for example, paragraphs 0035, 0038, 0041, 0047, 0050, 0064), but do not clearly describe such media also including a processor.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 14-16, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “public certificate” in lines 6, 9-10, and 14-15.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate or digital certificate.  The claim further recites “an input file signature” in line 8.  It is not clear whether this is intended to refer to the same signature recited in line 6 or to a distinct signature.  The above ambiguities render the claim indefinite.
Claim 2 recites “the public certificate” in line 2, which is not well-defined in the specification or claims.
Claim 4 recites “the public certificate” in line 2, which is not well-defined in the specification or claims.
Claim 5 recites “the public certificate” in lines 1-2, which is not well-defined in the specification or claims.
Claim 6 recites “an input file” in line 5.  It is not clear whether this is intended to refer to the same input file recited in lines 1-2 or a distinct file.  The claim further recites “public certificate” in lines 5, 10, and 13.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate or digital certificate.  The above ambiguities render the claim indefinite.
Claim 14 recites “the apparatus” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “public certificate” in lines 6, 11, and 14.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate or digital certificate.  The above ambiguities render the claim indefinite.
Claim 16 recites “the apparatus” in line 2; there is not clear antecedent basis for this limitation in the claims.
Claim 25 recites “a disconnected environment” in line 2.  It is not clear what this environment is disconnected from.
Claim 26 recites “the public certificate” in line 2, which is not well-defined in the specification or claims.
Claim 27 recites a validity period of the input file but provides no further use for this period, which amounts to a gap in the claim.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harnish et al, US Patent 8165930, in view of Murao et al, US Patent 8819441.
In reference to Claim 1, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to receive an input file (see Figure 91; column 66, line 55-column 67, line 31); determine validity of a public key certificate associated with an input file signature and generate the signature (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration); and generate a crate file including the input file, signature, certificate, and time stamp (column 64, line 59-column 65, line 10; see also column 39, lines 41-65, timestamps).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time stamp authority and receiving a time stamp response (column 13, lines 24-40); and including the CRL and time stamp response in a file also including a signature and the certificate (see Figure 7 and column 14, lines 54-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harnish to include the CRL and time stamp authority taught by Murao, in order to create long-term signature data (see Murao, column 7, lines 11-46).
In reference to Claim 2, Harnish and Murao further disclose OCSP or a CRL (see Murao, column 14, lines 12-21).
In reference to Claim 3, Harnish and Murao further disclose a loadable software aircraft part (Harnish, abstract and throughout).
In reference to Claims 4, 5, and 26, Harnish and Murao further disclose creating the crate file by compressing (or zipping) and formatting the components (Harnish, column 11, lines 41-57).

In reference to Claim 6, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to retrieve a crate file (Figure 92, step 9200; column 67, lines 38-43); determine validity of a public key certificate associated with an input file signature and validate the signature and time stamps (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration; see also column 39, lines 41-65, timestamps); and determine that the input file is valid (column 64, line 59-column 65, line 10; column 67, line 60-column 68, line 8).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time stamp authority and receiving a time stamp response (column 13, lines 24-40); and including the CRL and time stamp response in a file also including a signature and the certificate (see Figure 7 and column 14, lines 54-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harnish to include the CRL and time stamp authority taught by Murao, in order to create long-term signature data (see Murao, column 7, lines 11-46).
In reference to Claims 7 and 8, Harnish and Murao further disclose a loadable software aircraft part and executing the part (Harnish, abstract and throughout).
In reference to Claim 25, Harnish and Murao further disclose determining whether the input file is valid in a disconnected environment (see Harnish, column 40, lines 17-24, for example).

Claims 14-16 and 27 are directed to software implementations of the functionality of the apparatus of Claims 6-8 and 25, and are rejected by a similar rationale (noting that Murao discusses long-term signatures throughout).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492